Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9, lines 5, 8, 12 and claim 16, line 2 each set forth “the base chassis” which should be changed to - - the base chassis assembly - - to be consistent with the term previously set forth in claim 9, line 1.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 17-20 of U.S. Patent No. 10,862,190 B1. Although the claims 17-20 at issue are not identical, they are not patentably distinct from each other because: The patent claims 17-20 (other than minor wordings to define the same features) include all of the limitations of the instant application claims 17-20, respectively.  The patent claims also include additional limitations.  Specifically patent claim 17 set forth covers defined as C-cover and D-cover; and include features to dynamically switch frequencies based on the target frequency to be emitted.  Hence, the instant application claims are generic to the species of invention covered by the In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).  The limitations of claims 18-20 of the application are found in respective claims 18-20 of the patent.
Claims 1-6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8 of U.S. Patent No. 10,862,190 B1 in view of Cole et al. (US 2002/0099891 A1)
US patent 10,862,190  B1 teaches (although with minor wording variations) in claims 1-6 and 8 similar corresponding features of claims 1-6 and 8 of the present application, including  a base chassis , a speaker grill platform antenna, a printed circuit board assembly and a contact pin and the relationships there between as set forth.  US patent 10,862,190 B1 however does not teach the speaker box as set forth(see claim 1 of the application).  Cole et al. teaches in a similar environment that a speaker of a information handling system (such as a portable notebook) can use a bow to enclosure the speaker (see figure 3) to at least improve sound quality from the speaker.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate this feature of Cole et al. into the arrangement of US patent 10,862,190 B1 to   
Allowable Subject Matter
Claims 9-16 are allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Farahani et al. considered to be representative of related prior art arrangements teaches an information handling system (100) including a top and bottom cases (104, 106), speaker holes (13) forming a speaker grate, a speaker box (1502), and antennas (1506). This teaching taken alone of in obvious combination however does not teach the information handling system including in combination the features of claims 7/1 and additionally including a plastic trim ring molded into the slot such that the plastic trim ring, speaker grill platform antenna and metal top cover forming a flush surface as set forth. Also, this reference taken alone or in obvious combination does not teach the claimed base chassis assembly that includes in combination a metal top cover, speaker grill, speaker, a slot forming a peninsula, a cavity, a printed circuit board assembly (PCBA) and contact pin as provided by claim 9 in which the peninsula serves as a speaker grill platform antenna and the PCBA being secured inside the cavity behind the .
Response to Arguments
9. 	Applicant's arguments filed 12/8/21 have been fully considered but they are not persuasive. Applicant argues that a terminal disclaimer is filed to overcome the double patenting rejections.  The record of this application indicates that applicant has not filed the noted terminal disclaimer.  Therefore the double patenting rejections have not been overcome.  
Conclusion
10. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        1/20/22